COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


SAFEWAY STORES, INC.
                                                 MEMORANDUM OPINION *
v.   Record No. 0757-96-4                            PER CURIAM
                                                    JULY 23, 1996
JENSIE JOANNA POPE


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Kevin J. O'Connell; O'Connell & O'Connell,
           on brief), for appellant. Appellant
           submitting on brief.
           (James F. Green; Ashcraft & Gerel, on brief),
           for appellee. Appellee submitting on brief.



     Safeway Stores, Inc. contends that the Workers' Compensation

Commission erred in finding that Jensie Joanna Pope's carpal

tunnel syndrome qualifies as a compensable ordinary disease of

life under the Workers' Compensation Act ("the Act").

     This appeal is controlled by the Supreme Court's decision in

Stenrich Group v. Jemmott, 251 Va. 186, 199, 467 S.E.2d 795, 802

(1996) (holding that "job-related impairments resulting from

cumulative trauma caused by repetitive motion, however labeled or

however defined, are, as a matter of law, not compensable under

the present provisions of the Act").

     Accordingly, we reverse the commission's decision.

                                     Reversed.



     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.